Citation Nr: 1606249	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin condition of the feet, claimed as bilateral jungle rot.

2.  Entitlement to service connection for a respiratory disorder, to include as secondary to the service-connected heart disorder.

3.  Entitlement to service connection for arthritis of the right hip.

4.  Entitlement to service connection for arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1967 to August 1971, including service in Vietnam from January 1969 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia, and a June 2010 rating decision of the VA RO in Columbia, South Carolina. Jurisdiction lies with the RO in Atlanta, Georgia, where the Veteran resides.  The April 2008 rating decision denied service connection for bilateral jungle rot and respiratory problems.  The June 2010 rating decision denied service connection for arthritis of the left hip and arthritis of the right hip. 

The Veteran testified at a November 2014 hearing held via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The matter was most recently before the Board in August 2015, when it was remanded for additional development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for a respiratory disorder and service connection for arthritis of the right hip and left hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's skin condition of the feet, diagnosed as tinea pedis, was first manifested many years after the Veteran's service and the preponderance of the evidence is against a finding that it is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a skin condition of the feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  June 2007 and March 2010 letters, which were provided to the Veteran prior to the initial adjudication of his claims in April 2008 and June 2010, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating his claims, as well as regulations pertinent to the establishment of an effective date and of the disability rating if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist the Veteran.  The Veteran's service treatment records, private treatment records and VA treatment records have been obtained.  Also, the August 2015 remand directed that the Veteran identify the reflexologist he saw for treatment of his feet and that the RO obtain any treatment records.  In response to the RO's October 2015 letter, the Veteran indicated in November 2015 that he could not find the reflexologist who treated him and asked the RO to adjudicate his claim without this information.  The RO also requested records from the Social Security Administration (SSA), but was notified in July 2015 that the Veteran never filed a claim for disability.  There is no other indication in the record that the Veteran is in receipt of disability benefits from SSA.  

The Veteran was afforded a VA examination in March 2015.  The March 2015  opinion provided the requested nexus opinion with a supporting rationale and citation to the evidence.  It is adequate for adjudication purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.306.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that he has a skin condition of the feet, claimed as jungle rot, which is related to his service while in Vietnam.  At his November 2014 Board hearing, the Veteran stated that he developed jungle rot while in Vietnam, resulting in blisters, odor, and soreness.  He stated that no medical records were kept in most units, but he was treated by a medic and was given foot powder and told to get blis-to-sol (a topical antifungal medication) for treatment.  He also stated that he did not seek treatment after service and had not gotten a medical diagnosis for his condition.  He indicated that he continued to self-medicate for treatment.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of a skin disorder of the feet, including jungle rot.  He was seen in 1970 for an arch strain.  His May 1971 Report of Medical Examination at separation noted a normal clinical evaluation of the feet and skin.  On his May 1971 Report of Medical History, the Veteran denied having or ever having had a skin disease, but indicated having foot trouble.       

The record contains post-service private treatment records from Dr. N.V., dated in November 1976, which note that the Veteran complained of hurting in the "feet, legs, and ankles," which began in 1969.  Dr. N.V. indicated that testing showed no bone pathology except for moderate degree of metatarsus adductus bilaterally.  There is no mention of any skin condition of the feet.  In November 1976, the Veteran filed a claim for service connection for a foot disorder which he indicated was treated by arch supports, but did not indicate any skin problems of the feet.   Records from 1977 from Dr. N.V. note a plantar flexed 1st metatarsal, but no skin condition of the feet.  

During a November 1977 Board hearing regarding his claim for a foot disorder, the Veteran indicated that his condition consisted of pain in the arches and legs, and denied having any problems with corns or calluses on his feet.      

Post-service VA treatment records note that in May 2006, the Veteran sought treatment for pain in his arches.  The Veteran was examined but there was no notation of any skin condition of the feet.  In February and March 2007, the Veteran was treated for complaints with his arch supports for his plantar fasciitis.  In September 2008, his feet were examined and no lesions were seen.  In November 2010, the Veteran was seen for an initial evaluation to establish primary care at another facility.  A review of systems notes no skin rashes, changes in skin pigmentation, sores or lesions.  A January 2013 dermatology consult request noted that "for tinea pedis or crucis: Keticonazole, Clotrimazole, or Terbinafine cream has been prescribed and used twice a day for a minimum of four weeks."  December 2014 primary care treatment records indicate that the Veteran had tinea pedis, and was using Tinactin spray as directed.  In December 2014, he was seen by podiatry for chronic ingrown toenails, and May 2015 records show that the Veteran had nail surgery of both great toenails.  

The Veteran underwent a VA skin diseases examination in March 2015.  The Veteran's claims file was reviewed.  The examiner indicated that the Veteran was diagnosed with tinea pedis, with an unknown date of diagnosis.  The examiner noted the Veteran's history that his athlete 's feet began in Vietnam, when they would remain on patrol for 3-17 days in a monsoon condition and his feet were always wet.  He indicated that he was prescribed foot powder and was purchasing Blistol, due to an outbreak of ringworm.  The Veteran indicated that he was currently using Tinactin spray for treatment, and that his feet itch and burn, but do not bleed or blister.  Occasionally skin would break open between his toes.  

The examiner opined that the Veteran's tinea pedis was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was treated for arch strain in service without follow-up.  While the Veteran stated that he developed tinea pedis while in Vietnam, there were no records of treatment for tinea pedis (jungle rot) while in service.  Post-service treatment records and VA records showed no treatment or diagnosis for athlete's foot.  The Veteran was diagnosed with chronic plantar fascitis in May 2006, and with chronic ingrown toenails in December 2014.  On examination, the Veteran had deformity to his bilateral great toenails, and was wearing heavy work boots and had a non-antalgic gait.  The examiner found no evidence of tinea pedis, or onychomycosis to his nails or skin at that time.  The examiner also indicated that the Veteran's separation examination had no mention of tinea pedis and other podiatrists have not mentioned tinea pedis.  The etiology could not be ascertained, as there was no documentation through the past 40+ years of treatment or a diagnosis.  The Veteran had been diagnosed with an arch strain in service, which did not cause tinea pedis, ingrown toenails, or plantar fasciitis.  Therefore, it was less likely as not that the Veteran developed tinea pedis during active duty.  

Based on a careful review of the evidence, the Board concludes that the preponderance of the evidence of record is against service connection for a skin condition of the feet.  The Board first notes that tinea pedis is not a listed presumptive condition under 38 C.F.R. § 3.309, and so service connection under such a theory is not available here.  38 C.F.R. § 3.307.
	
Based on the evidence of record, the Board finds that the Veteran does have a current diagnosis of tinea pedis.  As indicated above, VA treatment records and the March 2015 VA examiner have indicated that the Veteran is diagnosed with tinea pedis.  The Board also finds that the Veteran's statements as to having wet feet and boots due to having been on patrol in monsoon conditions in Vietnam to be consistent with the circumstances of his service in Vietnam.  Despite such, there is no probative evidence of record associating the Veteran's tinea pedis with any incident of service, including having to wear wet boots while serving in Vietnam.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of the tinea pedis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  The Board has considered the Veteran's contention that his tinea pedis is the result of his military service.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion.  For these reasons, the Board finds any attempts by the Veteran to link any current skin condition of the feet to service to be beyond his competence as a lay person.   

While the Veteran asserts a continuity of symptomatology following service, such assertions are outweighed by the evidence of record.  The Veteran's May 1971 Report of Medical Examination at separation noted a normal clinical evaluation of the feet and skin.  The Veteran also denied having a skin disease on his May 1971 Report of Medical History.  Although the Veteran filed a claim for service connection for a condition of the feet in November 1976, there was no mention of any skin condition of the feet and the Veteran did not claim that he had a skin condition of the feet.  If the Veteran was suffering from a skin condition of the feet, including jungle rot since service, as he claims, it would seem reasonable that he would have mentioned this when he filed his claim for service connection for a condition of the feet.  He was aware of the compensation program as he had previously claimed service connection for hearing loss when he got of service in August 1971.  In addition, private treatment records from 1976 and 1977 showed complaints and treatment for musculoskeletal conditions of the feet, but no complaints or treatment for skin conditions of the feet.  In a 1977 Board hearing, the Veteran stated that he suffered pain in his arches and legs, but did not complain of any skin conditions, and specifically denied having corns or calluses on his feet.  There is no mention of a skin condition of the feet until the Veteran's claim for service connection for jungle rot in March 2007, and no indication of tinea pedis in the medical records until January 2013.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The only medical opinion of record is that of the March 2015 VA examiner, which weighs against the claim for service connection.  The examiner considered the Veteran's statements that he developed jungle rot in service, but found that it was not supported by the evidence of record.  Although the examiner was incorrect in stating that there was no mention of tinea pedis in the VA treatment records; as described above, there was no mention of tinea pedis in the VA treatment records until January 2013, over 40 years after service.  Such is not contradictory to the examiner's opinion, and there are no other medical opinions to the contrary.   

In light of the foregoing, the Board finds that service connection is not warranted for a skin disability of the feet.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a skin condition of the feet, claimed as bilateral jungle rot is denied.


REMAND

Regarding the claim for service connection for a respiratory disorder, the Board's August 2015 remand directed that a VA examination be conducted and an opinion provided as to whether it was at least as likely as not that the Veteran had a respiratory disorder that was related to service or was secondary to his service-connected heart disorder.  A VA respiratory conditions examination was conducted in November 2015.  The examiner indicated that the Veteran does not have or has ever been diagnosed with a respiratory condition.  The examiner indicated that the Veteran was currently "self-diagnosed with bronchitis."  The examiner then provided an opinion that it was less likely than not that the Veteran had respiratory complaints that were caused or aggravated by his service-connected heart disorder.  The examiner indicated that all testing had not substantiated a correlation.  She noted that current PFT's were negative for a respiratory disorder, and chest x-rays showed no cardiopulmonary involvement.  The examiner also noted that the Veteran stated that he had not been diagnosed with a long-term pulmonary disease but he had self-diagnosed bronchitis for the past week.  

In a December 2014 statement, the Veteran indicated that he disagreed with the VA examiner's statement that he had self-diagnosed bronchitis, and that he has had bronchitis numerous times since 2010.  In fact, VA treatment records from 2012 to 2015 indicate that the Veteran had been diagnosed with bronchitis and asthmatic bronchitis.  As the VA examiner referenced incorrect facts in her opinion and did not address direct service connection as the August 2015 remand had directed, the Board finds that the November 2015 VA examination is inadequate and a new VA examination is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 794 (1993); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Also, concerning the claims for service connection for arthritis of the right hip and arthritis of the left hip, the August 2015 remand noted that the March 2015 VA examination was inadequate and directed that a new VA examination be conducted.  The examiner was asked to consider and discuss the evidence in the claims file, including but not limited to, private treatment records from November 2002, which note that following an x-ray the Veteran was found to have spondylosis and degenerative changes, VA treatment records including a January 2010 VA problem list showing a diagnosis of "osteoarthritis LS/hip," and an August 2013 VA x-ray showed minimal osteoarthritis of the hips bilaterally.  The examiner was also asked to specifically address the Veteran's statements regarding having jumped out of helicopters and out of a tank while on duty in Vietnam, which the Board had accepted as credible and consistent with the circumstances of his military service as an Armor Crewman. 

In response, a VA examination was conducted in November 2015.  The examiner indicated a diagnosis of right and left hip osteoarthritis.  The examiner indicated that it was less likely than not that the Veteran incurred bilateral hip arthritis secondary to his military occupation, as there were "no medical records, to chronologically document (that are labeled) the first diagnosis is 2002, to medically correlate these claims."   The examiner also indicated that jumping off tanks "does not necessarily cause post traumatic arthritis development,"  and that because the Veteran's "DD 214 has no parachutist badge achievement, cannot speak to the jumping out of aircrafts and how it relates."  The examiner stated that medical literature indicates that the development of arthritis increases dramatically after the age of 45, and more than 1/3 of individuals over the age of 65 have osteoarthritis.  Although the Veteran's MOS was that of an Armor Crewman, because he had post-service occupations as an electronic technician and poultry farm operator, the examiner stated that it would be speculation to say which of these caused his arthritis.   

First, the examiner stated that jumping off tanks does not "necessarily cause" post-traumatic arthritis, but provided no explanation for that statement.  Also, the examiner disregarded the Veteran's statements that he jumped out of helicopters in service because the Veteran did not have parachutist badge, but was directed in the August 2015 remand to consider the statement as the Board had accepted it as credible and consistent with the circumstances of his military service.  Also, while the examiner stated that it was less likely than not that the Veteran incurred bilateral hip arthritis secondary to his military occupation, she also indicated that it would be speculation to say whether his MOS in service or post-service occupations caused his arthritis, which is essentially a non-opinion.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (finding that, when an examiner is unable to come to an opinion, such evidence is neither positive nor negative support for service connection, and is therefore not pertinent evidence).  Based on the above, the Board finds that the November 2015 VA examination is inadequate, and the Veteran should be afforded a new VA examination with an orthopedic specialist to determine the etiology of his arthritis of the right and left hip.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA respiratory examination in order to ascertain the nature and etiology of his respiratory disorder.  The examination should be scheduled with an examiner other than the one who conducted in November 2015 VA examination.  The complete claims folder, including a copy of this remand, must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's respiratory disorder had its onset during service or was otherwise related to service, to include any symptomatology, event, or incident therein. 

b)  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's respiratory disorder was caused or aggravated (worsened beyond the normal progression) by his service-connected CAD.

The examiner should cite to the medical and competent lay evidence (lay statements) of record.  The examiner is also required to fully explain the rationale for all opinions given; including an explanation for all conclusions reached based on medical principles and the medical and lay evidence (in particular, the Veteran's statements) of record.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

2.  Schedule the Veteran for a new VA examination, with an orthopedic specialist, in order to ascertain the nature and etiology of his arthritis in the right and left hip. The examination should be scheduled with an examiner other than the one who conducted in November 2015 VA examination.  The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished. Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed arthritis of the right and left hip had its onset during the Veteran's service, was manifest to a compensable degree within one year after discharge from service, or is otherwise related to service. 

The examiner is requested to specifically address the Veteran's statements regarding having jumped out of helicopters and out of a tank while on duty in Vietnam.  It should be noted that the Board has accepted the Veteran's assertions as credible and consistent with the circumstances of his military service as an Armor Crewman.  38 U.S.C.A. § 1154.

The examiner should cite to the medical and competent lay evidence (lay statements) of record.  The examiner is also required to fully explain the rationale for all opinions given; including an explanation for all conclusions reached based on medical principles and the medical and lay evidence (in particular, the Veteran's statements) of record.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

3.  Review the claims file to ensure that all of the foregoing requested development is completed.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


